DECISION AND JUDGMENT ENTRY
This matter is before the court on petitioner Eddie Moss's petition for a writ of habeas corpus. R.C. 2725.04 sets forth the requirements for the contents of a petition for habeas corpus and states, in pertinent part:
  "Application for the writ of habeas corpus shall be by petition, signed and verified either by the party for whose relief it is intended, or by some person for him, and shall specify:
"* * *.
  "(D) A copy of the commitment or cause of detention of such person shall be exhibited, if it can be procured without impairing the efficiency of the remedy; or, if the imprisonment or detention is without legal authority, such fact must appear."
A petition for writ of habeas corpus that fails to comply with these provisions must be dismissed.  Bloss v. Rogers (1992), 65 Ohio St.3d 145,146.
In the instant case, the petition does not include a copy of the commitment or cause of detention of the petitioner. Therefore, we conclude that the petition is insufficient on its face, id., and we order the petition dismissed at petitioner's costs.
  ____________________________________ Mark L. Pietrykowski, P.J.
Melvin L. Resnick, J. and Richard W. Knepper, J. CONCUR.